DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 08/08/2022 in response to the Non-Final Rejection mailed on 05/09/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 2 and 4 are cancelled.
4.	New claims 77-79 are added.
5.	Claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, 64 and 77-79 are pending.
6.	Applicant’s remarks filed on 08/08/2022 in response to the Non-Final Rejection mailed on 05/09/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
7.	The IDS filed on 07/08/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Specification
8.	Applicants’ amendment to the specification to correct an ineffective “incorporation by reference” by reciting the appropriate U.S. Patent No. is acknowledged by the examiner.  
Claim Rejections - 35 USC § 112(b)
9.	The rejection of claims 2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicants’ amendment to the claims to cancel claims 2 and 4.
10.	The rejection of claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, and 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 77-79, which is necessitated by applicants’ amendment to the claims to add new claims 77-79.
	Claims 1, 3, 5-16, 18-19, 26, 40-42, 52, 64, and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 3, 5-16, 18-19, 26, 40-42, 52, 64, and 77-79, the recitation of “5,5-disubstituted luciferin analog” is indefinite because it is unclear what the metes and bounds of this phrase is intended to encompass.  It is acknowledged that the disclosure on p. 12, lines 15-20 state that luciferin analogs that incorporate modifications at the 5—position of luciferin have been developed to improve and enhance the stability of luciferin-containing bioluminescence reagents (e.g. 5,5-disubstituted luciferins and luciferin analogs as described in U.S. Patent No. 10,400,264); however, this recitation is merely exemplary and non-limiting.  Therefore, the structure of the 5,5-disubstituted luciferin analog cannot be ascertained from the claims.
	RESPONSE TO REMARKS:  Beginning on p. 8 of applicants’ remarks, applicants in summary contend that the term “5,5-disubstituted luciferin analog” is clear and definite and in light of the specification, informs one of ordinary skill in the art with reasonable clarity the objective boundaries pertaining to the term.
	This argument is found to be not persuasive because it is unclear from the specification and the art whether the term “5,5-disubstituted luciferin analog” refers to a luciferin that has been substituted at the 5 position of the luciferin or whether the term “5,5-disubstituted luciferin analog” refers to a 5,5-disubstituted luciferin that has been completely modified into some compound entirely different in structure.  Accordingly, the metes and bounds of the term cannot be ascertained from the claims.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a)
11.	The written description rejection of claims 2 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 2 and 4.
12.	The scope of enablement rejection of claims 2 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 2 and 4.
13.	The written description rejection of claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, and 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendments to the claims and to incorporate new claims 77-79.
	Claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, 64 and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claims 1, 3, 5-16, 18-19, 26, 40-42, 45, and 77 are drawn to a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog, wherein the luciferase polypeptide is not naturally occurring and comprises at least 70% sequence identity with SEQ ID NO:  2 and less than 100% sequence identity with SEQ ID NO:  1, and wherein the polypeptide comprises amino acid substituted H244W or H244G relative to SEQ ID NO:  1.  The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of any 5,5-disubstituted luciferin analog is highly variant.
	As amended, claims 52 and 78 are drawn to a reagent composition for a bioluminescent assay, the composition comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog, wherein the polypeptide comprises at least 70% sequence identity with SEQ ID NO:  2 and less than 100% sequence identity with SEQ ID NO:  1, and wherein the polypeptide comprises amino acid substituted H244W or H244G relative to SEQ ID NO:  1 and is a substrate for the luciferase polypeptide. The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.
	As amended, claims 64 and 79 are drawn to a kit comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog; wherein the polypeptide comprises at least 70% sequence identity with SEQ ID NO:  2 and less than 100% sequence identity with SEQ ID NO:  1, and wherein the polypeptide comprises amino acid substituted H244W or H244G relative to SEQ ID NO:  1; and a 5,5-disubstituted luciferin analog.  The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus of luciferases capable of producing an increased bioluminescent signal in the presence of any 5,5-disubstituted luciferin analog as encompassed by the claims (i.e. the luciferase set forth in the amino acid sequence of SEQ ID NO:  2 with the exception of substitutions set forth in positions 244, 249, 337, 339, 240, 254, 344, 300, 396, 245, 285, 315, 109, 193, 214, 218, 228, 234, 262, 287, 294, 305, 306, 309, 316, 335, 533, 133, 233, 236, 503, 107, and 121).  There are no other drawings or structural formulas disclosed of luciferases as encompassed by the claims.  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” Jn re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
	The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 05/09/2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed on 05/09/2022) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function.
	There is no prior-art or disclosed teaching regarding the infinite number of amino acids that can vary in any luciferase by either conservative or non-conservative substitutions, deletions, or insertions and still result in a protein that has the desired activity.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, written description for a “representative set” of luciferases that are recited in the claims is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
	RESPONSE TO REMARKS:  Beginning on p. 9 of applicants’ remarks, applicants in summary contend that the claims as amended fully comply with the written description requirement.
	This argument is found to be not persuasive because MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.  Furthermore, in view of the indefiniteness of the term “5,5-disubstituted luciferin analog”, the nature of the modifications to the luciferase that results in an increased bioluminescent signal in the presence of any 5,5-disubstituted luciferin analog is highly variant and not limited to those disclosed in the specification.  
14.	The scope of enablement rejection of claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, and 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendments to the claims and to incorporate new claims 77-79.
	Claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, 64 and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a luciferase set forth in the amino acid sequence of SEQ ID NO:  2 with the exception of substitutions set forth in positions 244, 249, 337, 339, 240, 254, 344, 300, 396, 245, 285, 315, 109, 193, 214, 218, 228, 234, 262, 287, 294, 305, 306, 309, 316, 335, 533, 133, 233, 236, 503, 107, and 121, does not reasonably provide enablement for all luciferases capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: As amended, claims 1, 3, 5-16, 18-19, 26, 40-42, 45, and 77 are drawn to a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog, wherein the luciferase polypeptide is not naturally occurring and comprises at least 70% sequence identity with SEQ ID NO:  2 and less than 100% sequence identity with SEQ ID NO:  1, and wherein the polypeptide comprises amino acid substituted H244W or H244G relative to SEQ ID NO:  1.  The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of any 5,5-disubstituted luciferin analog is highly variant.
	As amended, claims 52 and 78 are drawn to a reagent composition for a bioluminescent assay, the composition comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog, wherein the polypeptide comprises at least 70% sequence identity with SEQ ID NO:  2 and less than 100% sequence identity with SEQ ID NO:  1, and wherein the polypeptide comprises amino acid substituted H244W or H244G relative to SEQ ID NO:  1 and is a substrate for the luciferase polypeptide. The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.
	As amended, claims 64 and 79 are drawn to a kit comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog; wherein the polypeptide comprises at least 70% sequence identity with SEQ ID NO:  2 and less than 100% sequence identity with SEQ ID NO:  1, and wherein the polypeptide comprises amino acid substituted H244W or H244G relative to SEQ ID NO:  1; and a 5,5-disubstituted luciferin analog.  The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the structure of the claimed luciferases is unlimited.
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 05/09/2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed 05/09/2022) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
	 (F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of luciferases capable of producing increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog as encompassed by the claims, i.e. the luciferase set forth in the amino acid sequence of SEQ ID NO:  2 with the exception of substitutions set forth in positions 244, 249, 337, 339, 240, 254, 344, 300, 396, 245, 285, 315, 109, 193, 214, 218, 228, 234, 262, 287, 294, 305, 306, 309, 316, 335, 533, 133, 233, 236, 503, 107, and 121.  Other than these working examples, the specification fails to disclose any other working examples of luciferases as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to the luciferases that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 9 of applicants’ remarks, applicants in summary contend that the claims as amended fully comply with the written description requirement.
	This argument is found to be not persuasive because the genus of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.  Furthermore, in view of the indefiniteness of the term “5,5-disubstituted luciferin analog”, the nature of the modifications to the luciferase that results in an increased bioluminescent signal in the presence of any 5,5-disubstituted luciferin analog is highly variant and not limited to those disclosed in the specification.  As stated in the rejection above, there is no sufficient guidance as to the modifications to the infinite number of luciferases that are encompassed by the claims that have the desired activity.    As such, the amount of experimentation to make and test each possible modification to a luciferase to achieve the claimed activity is highly unpredictable and unnecessarily undue.
Claim Rejections - 35 USC § 102
15.	The rejection of claims 1-2, 11-15, 18-19, 40, 42, 45, and 52 under 35 U.S.C. 102(a)(1) as being anticipated by Binkowski et al. (US Patent Application Publication 2011/0283373 A1; cited on PTO-892 mailed 05/09/2022) is withdrawn in view of applicants’ amendment to the claims to recite “wherein the polypeptide comprises amino acid substitution H244W or H244G relative to SEQ ID NO:  1”.
16.	The rejection of claims 1, 3-4, 18-19, 26, and 52 under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (WO 1995/18853; cited on PTO-892 mailed 05/09/2022) is withdrawn in view of applicants’ amendment to the claims to recite “wherein the polypeptide comprises amino acid substitution H244W or H244G relative to SEQ ID NO:  1”.
17.	The rejection of claims 1-3, 18-19 and 52 under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US Patent No. 8,822,170 B2, 2014; cited on PTO-892 mailed 05/09/2022) is withdrawn in view of applicants’ amendment to the claims to recite “wherein the polypeptide comprises amino acid substitution H244W or H244G relative to SEQ ID NO:  1”.
Claim Rejections - 35 USC § 103
18.	The rejection of claims 16 and 41 under 35 U.S.C. 103 as being unpatentable over Binkowski et al. (US Patent Application Publication 2011/0283373 A1; cited on PTO-892 mailed on 05/09/2022) in view of Berg et al. (Biochemistry 5th Edition, 2002; cited on PTO-892 mailed 05/09/2022) is withdrawn for the reasons set forth above regarding Binkowski et al.
19.	The rejection of claim 64 under 35 U.S.C. 103 as being unpatentable over Binkowski et al. (US Patent Application Publication 2011/0283373 A1; cited on PTO-892 mailed on 05/09/2022) in view of Akhavantafti et al. (WO 2011/008912 A1; cited on PTO-892 mailed 05/09/2022) is withdrawn for the reasons set forth above regarding Binkowski et al.
20.	The rejection of claim 64 under 35 U.S.C. 103 as being unpatentable over Wood et al. (WO 1995/18853; cited on PTO-892 mailed 05/09/2022) in view Akhavantafti et al. (WO 2011/008912 A1; cited on PTO-892 mailed 05/09/2022) is withdrawn for the reasons set forth above regarding Wood et al.
21.	The rejection of claim 64 under U.S.C. 103 as being unpatentable over Wood et al. (US Patent No. 8,822,170 B2, 2014; cited on PTO-892 mailed 05/09/2022) in view Akhavantafti et al. (WO 2011/008912 A1; cited on PTO-892 mailed 05/09/2022) is withdrawn for the reasons set forth above regarding Wood et al.
After Final Consideration Program 2.0
22.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
23.	Status of the claims:
	Claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, 64 and 77-79 are pending.
	Claims 1, 3, 5-16, 18-19, 26, 40-42, 45, 52, 64 and 77-79 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656